—Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 4, 2000, which, inter alia, granted respondent’s cross motion to confirm the report of the referee finding the reasonable value of the legal services for which respondent is obligated to pay pursuant to the parties’ indemnification agreement, to be $10,000, unanimously affirmed, with costs.
Petitioner has failed to demonstrate that the referee’s report was not substantially supported by the record (see, Matter of Krewer, 233 AD2d 127, 128). The referee’s reduction of the amount sought by petitioner’s counsel to $10,000, without setting forth an itemization specifying the reductions from counsel’s bills, was reasonable in view of counsel’s inadequate documentation of the services rendered and the ultimately meager nature of the result for which compensation was sought, and in light of counsel’s billings for unnecessarily extensive document review and file organization. It was proper for the referee to employ his own knowledge, experience and expertise as to the time required to perform similar legal services in determining the reasonableness of the claimed fee, and we cannot say that his conclusions that the underlying services had been overvalued by counsel and that they were worth only $10,000, were unreasonable (see, Matter of Rahmey v Blum, 95 AD2d 294, 300; Jordan v Freeman, 40 AD2d 656, 657). Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.